May 16, 2011 ORINDA MULTI-MANAGER HEDGED EQUITY FUND A Series of Advisors Series Trust Supplement to the Statement of Additional Information (“SAI”) dated March 30, 2011, as amended Effective immediately, the tables on pages 33-34 of the SAI are deleted and replaced with the following: The following table shows the number of other accounts managed by the portfolio managers and the total assets in the accounts managed within various categories as of March 31, 2011. Sub-Adviser Portfolio Managers Registered Investment Companies (excluding the Fund) Other Pooled Investment Vehicles Other Accounts Number of Accounts Total Assets in the Accounts Number of Accounts Total Assets in the Accounts Number of Accounts Total Assets in the Accounts SkyView Steven J. Turi 0 $0 1 $6 million 0 $0 Lawrence P. Chiarello 0 $0 1 $6 million 0 $0 Hilde Hovnanian 0 $0 1 $6 million 0 $0 Aria Edward Latessa, Jr. 0 $0 1 $78 million 1 $9 million Dana Messina 0 $0 1 $78 million 1 $9 million GRT Edmund D. Kellogg 0 $0 1 $7.9 million 2 $1.1 million OMT Thomas Henwood 1 $24.4 million 1 $55.0 million 9 $67 million Josh Wilson 1 $24.4 million 1 $55.0 million 9 $67 million Paul Sagara 1 $24.4 million 1 $55.0 million 9 $67 million Weatherbie Joshua Bennett 1 $3.2 million 2 $9.2 million 26 $56.7 million Daniel Brazeau 1 $3.2 million 2 $8.7 million 26 $56.7 million Mark Militello 1 $3.2 million 2 $14.9 million 26 $56.7 million H. George Dai 1 $3.2 million 2 $14.1 million 26 $56.7 million The following table shows the number of other accounts managed by the portfolio managers and the total assets in the accounts managed within various categories in which the management fee is based on account performance. Sub-Adviser Portfolio Managers Registered Investment Companies (excluding the Fund) Other Pooled Investment Vehicles Other Accounts Number of Accounts Total Assets in the Accounts Number of Accounts Total Assets in the Accounts Number of Accounts Total Assets in the Accounts SkyView Steven J. Turi 0 $0 1 $6 million 0 $0 Lawrence P. Chiarello 0 $0 1 $6 million 0 $0 Hilde Hovnanian 0 $0 1 $6 million 0 $0 Aria Edward Latessa, Jr. 0 $0 1 $78 million 1 $9 million Dana Messina 0 $0 1 $78 million 1 $9 million GRT Edmund D. Kellogg 0 $0 1 $7.9 million 2 $1.1 million OMT Thomas Henwood 0 $0 1 $55 million 0 $0 Josh Wilson 0 $0 1 $55 million 0 $0 Paul Sagara 0 $0 1 $55 million 0 $0 Weatherbie Joshua Bennett 0 $0 2 $9.2 million 0 $0 Daniel Brazeau 0 $0 2 $8.7 million 0 $0 Mark Militello 0 $0 2 $14.9 million 0 $0 H. George Dai 0 $0 2 $14.1 million 0 $0 ***** Please retain this Supplement with the SAI.
